            Case 1:21-cv-00108-VEC Document 8 Filed 03/19/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 3/19/2021
 -------------------------------------------------------------- X
 MARIO ALTAGRACIA                                               :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :       21-CV-0108 (VEC)
 FER’S CLEANERS II CORP., dba EXPRESS                           :
 CLEANERS; TOUCH CLEANERS INC. dba                              :            ORDER
 EXPRESS CLEANERS; FELIPE ESPINOZA                              :
                                                                :
                                             Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on January 6, 2021, see Dkt. 1;

        WHEREAS Plaintiff filed affidavits reflecting timely service of a summons and the

Complaint on Defendants, see Dkts. 5-7;

        WHEREAS Defendants Fer’s Cleaners II Corp. and Touch Cleaners Inc. have failed to

appear, answer, or otherwise respond to the Complaint by the February 4, 2021 deadline, see

Fed. R. Civ. P. 12(a)(1)

        WHEREAS Defendant Felipe Espinoza has failed to appear, answer, or otherwise

respond to the Complaint by the February 5, 2021 deadline, see Fed. R. Civ. P. 12(a)(1)

        IT IS ORDERED that Plaintiff must apply for a default judgment against Defendants,

consistent with the procedures described in Attachment A to the undersigned’s Individual

Practices by April 5, 2021, or the case will be dismissed for failure to prosecute.



SO ORDERED.
                                                              _________________________________
Date: March 19, 2021                                          VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                                   Page 1 of 1
